Nichols, Justice.
The petitioner in this habeas corpus case was indicted for rape. After waiving formal arraignment, copy of bill of indictment, etc., he entered a plea of not guilty on April 10, 1970. On April 22, 1970, his plea of not guilty to the offense of rape was changed to a plea of guilty of aggravated assault. He was sentenced to ten years imprisonment upon such charge and thereafter the present petition for a writ of habeas corpus was filed. The trial court, after hearing evidence, remanded the prisoner to custody and he filed the present appeal. Held:
1. Under the provisions of Code Ann. §§ 26-1302 and 26-1303, the conviction of aggravated assault and sentence to ten years imprisonment was a legal conviction and sentence upon an indictment for rape.
2. On the trial of the habeas corpus petition, the evidence disclosed that prior to the entry of the plea of guilty, the prisoner had been out on bond, had been represented by employed counsel and the evidence authorized the finding of the habeas corpus court that the prisoner had voluntarily changed his plea of not guilty of rape to guilty of aggravated assault under decisions exemplified by Johnson v. Smith, 225 Ga. 519 (169 SE2d 812), where as in the case sub judice, the plea of guilty was signed by the prisoner and his counsel.
3. The trial court did not err in remanding the prisoner to *649the custody of the Warden of the State. Prison at Reidsville.
Submitted January 10, 1972
Decided February 11, 1972.
Lester Jones, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.